Citation Nr: 1700217	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Appellant served in the United States Naval Reserve from August 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Appellant testified before the undersigned Veterans Law Judge at an August 2016 Travel Board Hearing; a transcript of this hearing is of record.  


FINDING OF FACT

The Appellant's low back disability pre-existed his enlistment and was not caused by or permanently aggravated during any period of active duty training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 11131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2015). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

The Appellant in this case is seeking entitlement to service connection for a low back disability.  He testified at his Travel Board hearing that he injured his low back after slipping on ice and falling down a flight of stairs on his way to a period of active duty training in December 1964.  He contends that his current low back disability was caused by this injury.  

The Appellant's service treatment records show that at a September 1963 enlistment physical, the Appellant reported that he wears a girdle for a back brace following an injury two years ago and has had no difficulty since that time.  No present disability of the back or spine was noted by the examiner.  In December 1963, the Appellant was determined to be qualified for fourteen days active duty training and another notation in January 1964 notes that the Appellant was found to be qualified for release form active duty training.  

At an August 1964 enlistment physical, no disability of the back or spine was noted and the Appellant did not report any back problems.  The Appellant was not provided another VA examination in December 1964.

Service treatment records are negative for any documentation of the back injury the Appellant claims took place in December 1964 or any record of the fall he described.  The only injury noted in the Appellant's service treatment records is a mild concussion in December 1965 after a several mortar rounds exploded close to him during a training exercise.  

However, at an annual physical in October 1965, a back disability was noted.  At that time, the examiner recorded that the Appellant reported "extensive" treatment of his back since 1963 and concluded that he was not qualified for retention in the Navy.  

In April 1966, he was given another examination to determine his fitness for service.  The Appellant reported that he developed back pain two years ago pushing a car.  The examiner noted that the Appellant had pain and tenderness over the L3 and L4 area of the back with numbness and weakness in the left lower extremity.  No knee or ankle jerks were present.  The Appellant reported that he had worn a back brace for the past two years.  

In May 1966, a private orthopedic surgeon, Dr. H.C., reported that he had examined the Appellant in July 1963 for complaints of pain in the right buttock and right posterior thigh.  He recommended that the Appellant wear a corset.  The Appellant failed to return for reevaluation.  

In June 1966, the Chief of the Bureau of Medicine and Surgery recommended that the Appellant be discharged.  He concluded that the Appellant's low back condition had not been aggravated by service, noting that the Appellant was currently considered able to perform useful military service.  However, he explained that active service could pose a risk to the Appellant's health and that the Appellant's pre-existing disability made him a liability.   

In September 2010, the Appellant was afforded a VA examination.  The examiner diagnosed the Appellant with degenerative disc disease and stenosis of the lumbar spine with left L3-S1 radiculopathy.  He opined that it is less likely than not the Appellant's low back disability was aggravated by service, noting the June 1966 finding that the Appellant was fit for service and his condition had not been aggravated, as well as the absence of any documented back problems for many years after the Veteran's separation from service.  

In an August 2016 statement, the Appellant's primary care physician, Dr. T.H., stated that the Appellant reported that he fell down a flight a stairs in the military and that "this injury may have contributed to his current ongoing back issues."  

Based on all the above evidence, entitlement to service connection for a low back disability must be denied.  The preponderance of the evidence supports a finding that the Appellant's low back disability existed prior to his enlistment and was not permanently aggravated by any period of active duty training.  

As an initial matter, the Board notes that the Appellant's service treatment records do not substantiate his claim that he fell down a flight of stairs during a period of active duty training and injured his low back.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

In this case, although the Appellant's service treatment records are not numerous, they appear to be complete, spanning the entire period of the Appellant's reserve service from enlistment to discharge.  Furthermore, the Board finds that an injury as serious as the Appellant described- falling down a flight of stairs- would ordinarily be documents in a sailor's medical records.  

However, even if the Board were to concede, for the sake of argument, that the accident described by the Appellant took place, the appellant has not met his burden of proving that his pre-existing low back condition was permanently worsened as a result of his fall.  While the Appellant submitted a statement from a private doctor suggesting that his alleged fall "may have contributed to his current ongoing back issues," speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, there is no evidence that Dr. T.H. reviewed the Appellant's medical records, including the Appellant's service treatment records, or was aware of the Appellant's pre-existing low back disability.  Because his opinion is speculative and he did not rely on all the relevant evidence in rendering an opinion, the Board finds Dr. T.H.'s medical has minimal probative value.  

The Board gives greater weight to the September 2010 VA medical opinion.  

For all the above reasons, entitlement to service connection for a low back disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Appellant was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Appellant's service records and identified private treatment records have been obtained and associated with the claims file.  The Appellant was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Appellant's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Appellant  testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


